Title: To Alexander Hamilton from Elijah Paine, 23 November 1799
From: Paine, Elijah
To: Hamilton, Alexander


          
            Sir,
            Williamstown, Vermont, November 23. 1799
          
          It was  not til the 17th. instant that I had the honor of receiving your letter of the 25th. of September—There must have been some great inattention in the Post office—
          I wrote you on the 2nd. of September that Mr. William Lewerett of Windsor had contracted to supply the troops in Vermont with rations &C—On the same day I inclosed the contract to the Secretary of War & apologized to him for not transmitting to you a Copy, not having time to make it out before the Mail was closed, & requested him to direct one of his Clerks to furnish you with a copy—
          —
          As there are Subcontractors in various parts of the State I presume Major Bewell has had no difficulty in obtaining supplies—
          Early in September I informed the Secretary of War that it would be inconvenient for me to Serve him after the 15th. of the present month—
          I am with great consideration, Your Obedt. Servt. 
          
            Elijah Paine
          
          Honble. Major General Hamilton
        